Name: Regulation (EEC) No 2863/71 of the Council of 30 December 1971 amending Regulation (EEC) No 2049/69 laying down general rules for the denaturing of sugar for animal feed
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31971R2863Regulation (EEC) No 2863/71 of the Council of 30 December 1971 amending Regulation (EEC) No 2049/69 laying down general rules for the denaturing of sugar for animal feed Official Journal L 288 , 31/12/1971 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 4 P. 0064 Danish special edition: Series I Chapter 1971(III) P. 0916 Swedish special edition: Chapter 3 Volume 4 P. 0064 English special edition: Series I Chapter 1971(III) P. 1054 Greek special edition: Chapter 03 Volume 7 P. 0108 Spanish special edition: Chapter 03 Volume 5 P. 0134 Portuguese special edition Chapter 03 Volume 5 P. 0134 REGULATION (EEC) No 2863/71 OF THE COUNCIL of 30 December 1971 amending Regulation (EEC) No 2049/69 laying down general rules for the denaturing of sugar for animal feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC 1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1060/71 2, and in particular Article 9 (7) thereof; Having regard to the proposal from the Commission; Whereas experience has shown the necessity of making certain improvements in the system governing denaturing, in particular as regards a denaturing premium certificate ; whereas, to this end, Council Regulation (EEC) No 2049/69 3 of 17 October 1969 laying down general rules for the denaturing of sugar for animal feed should be amended; HAS ADOPTED THIS REGULATION: Article 1 Article 6 of Regulation (EEC) No 2049/69 is hereby repealed. However, it shall continue to apply to operations in respect of which a denaturing premium certificate was issued before the entry into force of this Regulation. Article 2 This Regulation shall enter into force on 15 January 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1971. For the Council The President M. PEDINI 1OJ No 308, 18.12.1967, p. 1. 2OJ No L 115, 27.5.1971, p. 16. 3OJ No L 263, 21.10.1969, p. 1.